

Exhibit 10.23.10


AMENDMENT TO
MACY’S, INC. 401(k) RETIREMENT INVESTMENT PLAN
The Macy’s, Inc. 401(k) Retirement Investment Plan (the “Plan”) is hereby
amended, effective as of January 1, 2007 and in order to reflect the
diversification requirements of Internal Revenue Code Section 401(a)(35), by
adding a new Section 7B.3 reading as follows to the end of Article 7B of the
Plan.
7B.3    Diversification Requirements. In line with the foregoing provisions of
this Article 7B and to ensure that the Plan meets the diversification
requirements of Code Section 401(a)(35), the following subsections of this
Section 7B.3 shall apply to the Plan for any Plan Year that begins on or after
December 31, 2009.
7B.3.1    With respect to any Participant (which, for purposes of this Section
7B.3 shall be deemed to include an alternate payee under a qualified domestic
relations order, as defined in Section 206(d)(3) of ERISA and Section 414(p) of
the Code, who has an Account under the Plan and a beneficiary of a deceased
Participant), if any portion of the Participant’s Accounts under the Plan
(regardless of the contributions reflected in such Account portion) is invested
in securities of any Affiliated Employer (for purposes of this Section 7B.3,
“employer securities”), then the Participant may elect to divest those employer
securities, and reinvest an equivalent amount in other investment options
available under the Plan, effective as of the next day by which the Committee
can reasonably put such election into effect (and in no event shall the time for
divestment and reinvestment be limited under the Plan to less than periodic,
reasonable opportunities occurring no less frequently than quarterly).
7B.3.2    The Plan shall offer at least three Investment Funds that do not hold
employer securities to serve as investment options to which a Participant may
direct the proceeds from the divestment of employer securities. Each of such
three or more Investment Funds must be diversified and have materially different
risk and return characteristics.
7B.3.3    Except as provided in the following provisions of this Subsection
7B.3.3, the Plan shall not impose, either directly or indirectly, restrictions
or conditions with respect to the investment of employer securities that are not
imposed on the investment of other assets of the Plan. For this purpose, a
restriction or condition with respect to employer securities means a restriction
on a Participant’s right to divest an investment in employer securities that is
not imposed on a Plan investment that is not employer securities (ignoring the
tax consequences that results from a Participant’s divestment of an investment
in employer securities) or a benefit that is conditioned on investment in
employer securities. Notwithstanding the immediately preceding sentence, the
Plan may impose any restriction or condition described in the following
paragraphs:



--------------------------------------------------------------------------------



(a)    a restriction or condition on the divestiture of employer securities that
is either required in order to ensure compliance with applicable securities laws
or is reasonably designed to ensure compliance with applicable securities laws;
(b)    a restriction or condition on the extent to which the balance of a
Participant’s Accounts can be invested in employer securities, provided the
limitation applies without regard to a prior exercise of rights to divest
employer securities (for example, a restriction on the percent of the
Participant’s Account balances that may be invested in employer securities);
(c)    a reasonable restriction on the timing and number of investment elections
that a Participant can make to invest in employer securities, provided that the
restrictions are designed to limit short-term trading in the employer securities
(for example, a restriction that a Participant may not elect to invest in
employer securities if the Participant has elected to divest employer securities
within a short period of time, such as seven days, prior to the election to
invest in employer securities);
(d)    a condition that fees will be imposed on other investment options that
are not imposed on the investment in employer securities or that a reasonable
fee will be imposed for the divestment of employer securities; and
(e)    any other restriction or condition that is permitted to be imposed by the
Plan under Treasury Regulations Section 1.401(a)(35)-1(e)(2) and (3) or by other
guidance of the Commissioner of Internal Revenue that is authorized under
Treasury Regulations Section 1.401(a)(35)-1(e)(4).
7B.3.4    Notwithstanding any other provision of this Section 7B.3 which might
be read to the contrary, an Investment Fund available under the Plan shall not
be treated as holding employer securities for purposes of this Section 7B.3 to
the extent the employer securities are held indirectly as part of a broader fund
that is (i) a regulated investment company described in Code Section 851(a),
(ii) a common or collective trust fund or pooled investment fund maintained by a
bank or trust company supervised by a State or a Federal agency, (iii) a pooled
investment fund of an insurance company that is qualified to do business in a
State, or (iv) any other investment fund designated by the Commissioner of
Internal Revenue in revenue rulings, notices, or other guidance published in the
Internal Revenue Bulletin; provided that any such Investment Fund has stated
investment objectives and is independent of every Affiliated Employer. In this
regard, any such Investment Fund shall not be considered to be independent of an
Affiliated Employer for any Plan Year if the aggregate value of the employer
securities held in the fund is in excess of 10% of the total value of all of the
fund’s investments as of the end of the preceding Plan Year.
IN ORDER TO EFFECT THE FOREGOING PLAN REVISION, the sponsor of the Plan



--------------------------------------------------------------------------------



hereby signs this Plan amendment.
MACY’S, INC.
By: /s/ David W. Clark
Title: EVP, Human Resources
Date: December 2, 2011







